C$ unless otherwise stated TSX/NYSE/PSE: MFC SEHK:945 For Immediate Release February 22, 2012 Manulife Financial Corporation completes Preferred Share offering TORONTO – Manulife Financial Corporation (“Manulife”) today announced that it has completed its offering of 10 million Non-cumulative Rate Reset Class 1 Shares Series 7 (the “Series 7 Preferred Shares”) at a price of $25 per share to raise gross proceeds of $250 million. The offering was underwritten by a syndicate of investment dealers co-led by Scotia Capital Inc., RBC Capital Markets and TD Securities. The Series 7 Preferred Shares commence trading on the Toronto Stock Exchange today under the ticker symbol MFC.PR.H. The Series 7 Preferred Shares were issued under a prospectus supplement dated February 14, 2012 to Manulife’s short form base shelf prospectus dated September 3, 2010. The Series 7 Preferred Shares have not been and will not be registered in the United States under the United States Securities Act of 1933, as amended (the “Securities Act”), or the securities laws of any state of the United States and may not be offered, sold or delivered, directly or indirectly in the United States or to, or for the account or benefit of, a “U.S. person” (as defined in Regulation S under the Securities Act) absent registration or an applicable exemption from such registration requirements. This press release does not constitute an offer to sell or a solicitation to buy securities in the United States and any public offering of the securities in the United States must be made by means of a prospectus. About Manulife Financial Manulife Financial is a leading Canada-based financial services group with principal operations in Asia, Canada and the United States. In 2012, we celebrate 125 years of providing clients with strong, reliable, trustworthy and forward-thinking solutions for their most significant financial decisions. Our international network of employees, agents and distribution partners offers financial protection and wealth management products and services to millions of clients. We also provide asset management services to institutional customers. Funds under management by Manulife Financial and its subsidiaries were $500 billion (US$491 billion) as at December 31, 2011. The Company operates as Manulife Financial in Canada and Asia and primarily as John Hancock in the United States. Manulife Financial Corporation trades as ‘MFC’ on the TSX, NYSE and PSE, and under ‘945’ on the SEHK. Manulife Financial can be found on the Internet at manulife.com Media inquiries: Michael May 519 594-2660 michael_may@manulife.com Investor Relations: Anthony G. Ostler 416 926-5471 anthony_ostler@manulife.com
